IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 48 EAL 2022
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
VINCENT DAVIS A/K/A TERRELL                 :
STRONG,                                     :
                                            :
                   Petitioner               :


                                     ORDER



PER CURIAM

      AND NOW, this 26th day of July, 2022, the Application for Leave to File Post-

Submission Communication is GRANTED, and the Petition for Allowance of Appeal is

DENIED.